DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. U.S. PGPUB No. 2015/0287570.

Regarding claim 1, Hayashi discloses (with respect to figure 11) an electro-optical system comprising: a first pre-limit aperture plate 48 comprising a first aperture configured to block peripheral charged-particles of a plurality of secondary charged-particle beams traveling in respective paths associated with a secondary optical axis (“The electrons are reflected by the sample 20, and pass again through… the aperture 

Regarding claim 4, Hayashi illustrates in figure 11 that the pre-limit aperture plate 48 is positioned upstream of the beam-limit aperture array 62.

Regarding claim 6, figure 11 of Hayashi illustrates an ExB filter 46 having an aperture therein. Therefore the ExB filter 46 meets the requirement to be a pre-limit aperture plate provided in addition to first pre-limit aperture plate 48.

Regarding claim 8, Hayashi discloses that the plurality of secondary charged particle beams comprises at least one of secondary electrons or back-scattered electrons generated from a sample in response to an interaction between a plurality of primary charged particle beams and the sample “The "secondarily released electrons" are caused by collision of an electron beam with the surface of the sample. That is, the "secondarily released electrons" are a part or mixture of the secondary electrons, the reflected electrons, and the backscattering electrons” [0196].

Regarding claim 12, Hayashi discloses that the plurality of secondary charged particle beams overlap to create a crossover area on a crossover plane perpendicular to the secondary optical axis of the electro-optical system (“a crossover of the mirror electrons is aligned with the center of the numerical aperture” [0049]).

Regarding claim 13, Hayashi discloses that the beam limit aperture array 62 is placed on or within a range of positions of the crossover plane and perpendicular to the secondary optical axis (“a crossover of the mirror electrons is aligned with the center of the numerical aperture” [0049]).

Regarding claim 15, Hayashi discloses a method performed by a secondary imaging system to form images of a sample, the method comprising: generating a plurality of secondary charged-particle beams from the sample (“mirror electrons are emitted as the secondary charged particles from the inspection object due to the beam irradiation” [0011]); blocking, using a pre-limit aperture plate 48, peripheral charged-particles of the plurality of secondary charged-particle beams (“The electrons are reflected by the sample 20, and pass again through… the aperture 48” [0150]); trimming, using an aperture of a beam-limit aperture array 62 movable along a secondary optical axis of the secondary imaging system (“The aperture may be configured such that the position of the aperture can be adjusted not only in the X and Y directions but also in the Z axis direction… Accordingly, reduction in the aberration of the mirror electrons and secondarily emitted electrons can be significantly effectively . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5, 7, 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. U.S. PGPUB No. 2015/0287570 in view of Ren et al. U.S. PGPUB No. 2017/0154756.

Regarding claim 2, Hayashi discloses the claimed invention except that there is no explicit disclosure of a plurality of detection elements associated with a corresponding trimmed beam of the plurality of secondary charged particle beams.
Ren discloses a charged-particle detector 140 including a plurality of detection elements (140_1, 140_2, and 140_3), wherein a detection element of the plurality of detection elements is associated with a corresponding trimmed beam of the plurality of secondary charged-particle beams (“The zoom lens 151, the projection lens 152 and 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi with the detector of Ren in order to provide simultaneous imaging of multiple electron beamlets thereby improving the overall time required to image a sample.

Regarding claim 5, Hayashi discloses the claimed invention except that there is no explicit disclosure of a first pre-limit aperture plate downstream of the beam limit aperture array.
Ren discloses first and second movable apertures ([0108]) wherein the first pre-limit aperture plate 156 is positioned downstream from the beam limit aperture array 155.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi with the two movable beam limit aperture plates of Ren in order to ensure that each of a plurality of aperture plates is best positioned to affect a respective electron beam irradiated to aperture(s) in each aperture plate.

Regarding claim 7, Hayashi discloses the claimed invention except that there is no explicit disclosure of a first pre limit aperture plate positioned upstream from a beam 
Ren discloses that the first pre-limit aperture plate 151_12 is positioned upstream from the beam-limit aperture array 155 and the second pre-limit aperture plate 156 is positioned downstream from the beam-limit aperture array 155 (as illustrated in figure 10B).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi with the aperture configuration disclosed in Ren in order to provide enough beam limiting apertures to deliver secondary electrons to a secondary electron detector in a coherent beam having optimal focusing properties.

Regarding claim 9, Hayashi discloses the claimed invention except that there is no explicit disclosure of a plurality of aperture of the beam limit aperture array.
Ren discloses that the beam-limit aperture array 155 comprises a plurality of apertures of different sizes (“the first secondary beam-limit aperture plate 155 and the second secondary beam-limit aperture plate 156 are respectively placed at the optimal positions of the last crossovers of the secondary electron beams in the SSE mode and the BSE mode, and each can have one or more openings with different radial sizes for differently balancing the collection efficiency and the cross-talk level” [0109]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi with plurality of beam limit apertures disclosed in Ren in order to provide simultaneous imaging of 

Regarding claim 10, Hayashi discloses the claimed invention except that there is no explicit disclosure of a plurality of aperture of the beam limit aperture array.
Ren discloses that at least two of the plurality of apertures have similar sizes. Figure 10B illustrates that the plurality of apertures are at least similar in size, and paragraph [0108] indicates that the apertures may have different sizes in one embodiment, implying that it is equally desirable (in order to ensure “the optimal radial sizes for the SSE mode ad BSE mode” [0108]) for the apertures to have equal size (“If the beam-limit aperture plate 155 has two or more openings with different radial sizes for each mode…” [0108]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi with the plurality of beam limit apertures disclosed in Ren in order to provide simultaneous imaging of multiple electron beamlets thereby improving the overall time required to image a sample.

Regarding claim 14, Hayashi discloses the claimed invention except that there is no explicit disclosure that the position of the crossover plane is determined based on a landing energy of a plurality of primary charged particle beams.
Ren discloses that the range of positions of the crossover plane is determined based on a landing energy of the plurality of primary charged-particle beams on the 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi with the teaching of Ren (controlling beam crossover position by adjusting landing energy) since Hayashi teaches that it is desirable/necessary to maintain the crossover position at the aperture of the numerical aperture 62, and Ren teaches an alternative (and at least equally preferable) mechanism (adjustment of landing energy) for ensuring that the position of the crossover is maintained at the desired position.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. U.S. PGPUB No. 2015/0287570.

Regarding claim 3, Ren discloses the claimed invention except that while Ren discloses that “The aperture may be configured such that the position of the aperture can be adjusted not only in the X and Y directions but also in the Z axis direction… Accordingly, reduction in the aberration of the mirror electrons and secondarily emitted electrons can be significantly effectively achieved” [0187], there is no explicit disclosure that a distance between the first pre-limit aperture plate and the beam-limit aperture array is 5 mm or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the distance between the first pre-limit aperture plate and the beam-limit aperture array to be 5 mm or less since it has been held that where the general conditions of a claim are disclosed in the prior art,  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. U.S. PGPUB No. 2015/0287570 in view of Ren et al. U.S. PGPUB No. 2017/0154756 in further view of Firnkes et al. U.S. PGPUB No. 2017/0003235.

Regarding claim 11, Hayashi and Ren disclose the claimed invention except that while Ren discloses a plurality of apertures in plate 155 (see paragraph [0108]) there is no explicit disclosure of the pattern in which these apertures are arranged. 
Firnkes discloses a system for imaging secondary charged particles wherein the secondary charged particles are passed through and aperture plate 230 [0036], where figure 8a illustrates that the apertures in plate 230 are arranged in a rectangular pattern.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayashi and Ren with the aperture distribution of Firnkes in order to utilize a commercially available aperture plate to embody the required aperture plate of Ren.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASON L MCCORMACK/Examiner, Art Unit 2881